Citation Nr: 0611457	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973 and from August 1970 to June 1992.  He died in 
December 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.  In August 2004, 
the Board remanded the present matter for additional 
development and due process concerns.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.

On February 17, 2006, the appellant filed a motion requesting 
a hearing before a traveling Member of the Board.  
Unfortunately, this document is not currently associated with 
the claims folder.  In any event, in March 2006 the motion 
for a hearing was granted by the Board.  Accordingly, while 
the Board sincerely regrets the delay, in order to afford the 
appellant due process, the case must be remanded to the RO 
for an appropriate hearing to be scheduled.



Accordingly, this case is REMANDED to the RO for the 
following actions:

Schedule the appellant for a hearing 
before a traveling Veterans Law Judge, in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND it to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

